Exhibit 10.1

 

PROMISSORY NOTE & STOCK OPTION

MODIFICATION AGREEMENT

 

Reference is made to the following transaction documents:

 

A. The Line of Credit Note in the principal amount of up to $1,000,000, issued
by Dreams, Inc., a Utah corporation (“Dreams”) to Brett Tannenbaum
(“Tannenbaum”), dated August 2004 (the “Note”);

 

B. The Stock Option Agreement between Dreams and Tannenbaum dated August 2004
(the “Option”);

 

WHEREAS, the parties to the Note and the Option have agreed to amend the terms
of the Note and to cancel the Option.

 

NOW THEREFORE, in consideration of the agreements herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Extension of Maturity Date of the Note. The maturity date of the Note is
hereby extended from January 15, 2005 until April 29, 2005.

 

2. Change in Conversion Price of the Note. The conversion price of the Note is
hereby changed from $0.05 per share to a price per share equal to the lesser of:
(i) the average closing sale price of a share of the common stock of Dreams (the
“Common Stock”) for the three trading days immediately preceding the date on
which a conversion notice is received by Dreams, and (ii) in the event Dreams
sells Common Stock or securities convertible into Common Stock (“Common Stock
Equivalents”) after the date hereof, then, and in that event, the lowest price
per share of Common Stock or Common Stock Equivalent exercise/conversion price,
as the case may be, so sold by Dreams. In the event the outstanding Common Stock
is hereafter changed into or exchanged for a different kind of shares, or other
securities of Dreams, or of another entity, by reason of merger, consolidation,
other reorganization, recapitalization, or reclassification, the aggregate
number, price and kind of securities subject to the conversion rights of the
Note shall be adjusted appropriately by Dreams’ Board of Directors.

 

3. Cancellation of Option. The Option is hereby terminated and cancelled as of
the date hereof.

 

4. Miscellaneous.

 

A. In the event that any provision of this Promissory Note and Stock Option
Modification Agreement (the “Agreement”) is held to be invalid, prohibited or
unenforceable in any jurisdiction for any reason, unless such provision is
narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to

 

1



--------------------------------------------------------------------------------

be invalid, prohibited or unenforceable. If, notwithstanding the foregoing, any
provision of this Agreement is held to be invalid, prohibited or unenforceable
in any jurisdiction, such provision, as to such jurisdiction, shall be
ineffective to the extent of such invalidity, prohibition or unenforceability
without invalidating the remaining portion of such provision or the other
provisions of this Agreement and without affecting the validity or
enforceability of such provision or the other provisions of this Agreement in
any other jurisdiction.

 

B. Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

C. This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

This Agreement is dated as of January 25, 2005, and is effective as of January
15, 2005.

 

Dreams, Inc.

By:

 

/s/ David M. Greene

--------------------------------------------------------------------------------

Name:

 

David M. Greene

Its:

 

Senior V.P.

/s/ Brett Tannenbaum

--------------------------------------------------------------------------------

Brett Tannenbaum

 

2